Citation Nr: 1428365	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as a result of asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  He also served with the National Guard from February 1949 to October 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2012, the Board, inter alia, denied the issues listed on the title page of this remand.  Thereafter the appellant filed a motion for reconsideration which was denied by the Board in April 2012.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court), and in August 2013 the Court granted a joint motion for partial remand.  In November 2013, the Board remanded the case for further development pursuant to the August 2013 joint motion, and the case is now, again, before the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that a current heart disability is related to active military service or events therein, to include due to asbestos exposure, and there is no evidence of a compensably disabling heart disease within one year following discharge from active duty.

2.  The preponderance of the evidence is against finding that chronic obstructive pulmonary disease is related to active military service or events therein, to include due to asbestos exposure.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in active service, and heart disease may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Chronic obstructive pulmonary disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records, VA medical records, service personnel records, and identified private treatment records.

During the December 2011 Board video conference hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In December 2013, the claims were remanded for additional development.  Information regarding possible asbestos exposure at Warren Air Force Base was received by the Appeals Management Center in March 2014, and on the basis of this information, the Veteran was afforded a VA examination in April 2014.  All correspondence and reports have been associated with the claims file and were considered prior to the issuance of the May 2014 supplemental statement of the case.  The Board is satisfied that there has been substantial compliance with the December 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  The Board therefore finds that all necessary evidence has been acquired, there has been substantial compliance with the remand directives, fulfilling the duty to assist, and the case is now ready for adjudication.  



Relevant Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will be presumed for certain chronic diseases, such as cardiovascular-renal disease, if manifest to a compensable degree within one year after discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Analysis

The Veteran has claimed entitlement to service connection for chronic obstructive pulmonary disease and for a heart disorder, to include as due to in-service asbestos exposure.  He has attributed these disorders to working around asbestos and smoking cigarettes in service.

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-MR, IV.ii.2.C.9 (Dec. 13, 2005); and M21-MR, IV.ii.1.H.29 (July 20, 2009).  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

In a June 2010 statement, the Veteran reported that he was exposed to asbestos while stationed at Francis E. Warren Air Force Base in Cheyenne, Wyoming, from September 1949 to March 1950, and at Tempelhof Air Force Base in Berlin, Germany, from July 1951 to July 1952.  He alleged that while stationed in Wyoming for technical training, the heating systems, barracks walls, and boilers were all covered with asbestos insulation.  He reported having to take eight-hour shifts firing a coal-burning heating furnace in a room that was protected with asbestos.  In Berlin, he reportedly performed recovery and repair of cables and other communication facilities in the tunnels under the city.  He stated that these areas were full of asbestos and that they had been burned and destroyed by flame throwers at the end of World War II.

Service personnel records list assignments and duties that are consistent with the Veteran's descriptions.  In March 2014, correspondence was received from an archivist at the Air Force Historical Research Agency regarding the likelihood of asbestos exposure during the Veteran's service.  The archivist stated that most Air Force buildings during that era were insulated with asbestos in both the floors and the walls.  The archivist noted that its mere presence would not be a hazard, but that "something had to occur to physically release the fibers into the air."  The archivist also stated that work on the boilers could release the offending fibers.

The Board therefore acknowledges that the Veteran may have had some exposure to asbestos during either his National Guard or active duty service.  However, as will be further discussed below, there is no evidence indicating that there is a relationship between asbestos exposure and either chronic obstructive pulmonary disease or a heart disorder.

The Veteran's service treatment records do not indicate that he complained of or sought treatment for either a heart or a respiratory disorder during service.  The appellant's July 1952 separation examination report found his lungs, chest, and heart to be clinically normal.  At that time the Veteran specifically denied any past or current history of asthma, shortness of breath, pain or pressure in chest, chronic cough, palpitations or pounding heart, or high or low blood pressure. 

The Veteran testified at his December 2011 hearing that he was originally diagnosed with breathing problems in the 1980s or in 1997, and that he was originally treated for a heart disorder in the 1980s or in 1996.  He testified that he has had breathing problems ever since he separated from service, or at least from the 1960s.  

The Veteran's private and VA treatment records confirm that he has been regularly treated for coronary artery disease and chronic obstructive pulmonary disease.

In April 2014, the Veteran was afforded a VA examination with a physician who reviewed the claims file and performed an in-person examination of the Veteran.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease, arteriosclerotic (arterial) heart disease, and coronary artery disease, and noted that the Veteran has had triple bypass surgery.  The examiner noted that the Veteran has a 20 year history of smoking, which he stopped 10 years ago, and that he has difficulty breathing, chronic cough, and requires an inhaler.  

Following the examination the examiner opined that the Veteran's coronary artery disease and chronic obstructive pulmonary disease were less likely than not related to asbestos exposure.  He explained that the Veteran's pulmonary function testing indicated obstructive defect and not restrictive defect, which would be the case if the disorder were caused by asbestos damage.  He also stated that chest X-rays did not show any mesothelioma or other features suggestive of asbestos exposure, but did show emphysematous changes, which medical literature indicates is caused by smoking and alpha 1 antitrypsin deficiency.  The examiner also explained that medical literature shows no evidence that asbestos exposure can cause coronary artery disease, and stated that the Veteran's heart disorder could be due to other factors, such as dyslipidemia and hypertension.  He also stated that it was less likely than not that either disease had caused or aggravated the other, as they are independent disease processes caused by different factors.

In light of the evidence of record discussed above, there is no competent medical evidence of a nexus between either heart disease or chronic obstructive pulmonary disease and service.  Hence, there is no basis that would allow for a grant of direct service connection for either claim.  Moreover, as neither disorder is service connected it follows that neither disorder may be granted service connection on a secondary basis pursuant to 38 C.F.R. § 3.310 (2013).   

The only competent and probative opinion of record is the report of the April 2014 examiner.  This examiner performed an in-person examination of the Veteran and reviewed the claims file and medical records.  Pulmonary function tests and chest X-ray imaging were performed and reviewed prior to the formulation of his opinion.  On the basis of this information and his expert medical knowledge, the examiner concluded that the Veteran's chronic obstructive pulmonary disease and heart disorder were not caused by exposure to asbestos in service, but could be caused by smoking, dyslipidemia, and hypertension.  There are no contradictory medical opinions to the April 2014 examiner's report, nor has the Veteran identified any medical professional who has concurred with his assertion that chronic obstructive pulmonary disease and his heart disorder were caused by any event or injury in service.  The Board also reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment relating to the lungs or heart, and the Veteran has not asserted that either of these disorders began in service, but only that they began long after service and may be related to asbestos exposure in service or to smoking.

The only evidence in favor of the claims consist of the lay statements by the Veteran that he believes his chronic obstructive pulmonary disease and heart disorder are related in some way to his military service.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report the symptoms of his disorders, he is not competent to provide a medical nexus opinion regarding their etiology, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

While the Veteran has claimed a chronicity of symptomatology of breathing problems starting in service and continuing to the present, he has not presented any medical evidence supporting these assertions, and the earliest medical evidence of record showing treatment for chronic obstructive pulmonary disorder is from 2002.  The Veteran has not provided VA with any records of medical treatment for breathing difficulty following his separation from service, nor has he indicated that he received treatment for a breathing disorder in the several decades between his separation from service and his diagnosis with chronic obstructive pulmonary disorder years following service.  Furthermore, the Veteran's service treatment records contradict his hearing testimony in that he expressly denied breathing problems at separation.  The Board finds his July 1952 denial of pertinent symptomatology to be more credible than his subsequent reports of having had breathing problems since service.  

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service.

With respect to the claim of entitlement to service connection for a heart disability, the Veteran has alleged that he has only had a heart disorder from the 1980s, i.e., approximately three decades following his separation from service.  The passage of so many years between discharge from active service and the medical documentation of a claim of disability is a factor that weighs against a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even assuming, however, that the appellant argues that he has had heart problems since service, no competent medical professional has linked any current heart disorder to the appellant's military service.  The April 2014 VA examiner, who is a competent medical professional, specifically stated that the Veteran's heart disorder was not related to asbestos exposure or to his non service connected chronic obstructive pulmonary disease.  The examiner instead identified other likely causes for the Veteran's heart disorder, such as dyslipidemia and hypertension.  There is also absolutely no evidence indicating that the Veteran's heart disorder manifested to a compensable degree within one year of discharge from active duty in 1952, nor has the Veteran at any time asserted that it had, and therefore in-service onset of the disorder also may not be presumed.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Finally, the Veteran has attributed his chronic obstructive pulmonary disease to a history of smoking, which he states began during service and continued for many years post service.  The provisions of 38 U.S.C.A. § 1103 (West 2002), however, expressly prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  This statute applies to claims, such as the Veteran's, that were filed after June 9, 1998.  See 38 C.F.R. § 3.300 (2013).  Hence, service connection may not be granted based on any in-service smoking that the appellant may have done.

In order to establish service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  In this case, a chronic obstructive pulmonary disease and a heart disorder were not shown in-service, and the preponderance of the most probative evidence reveals no nexus between chronic obstructive pulmonary disease and heart disorder and any event in the Veteran's service, including exposure to asbestos.  Without competent and probative evidence indicating that these disorders were caused by or otherwise related to an event during service that is of greater or at least equal weight to evidence to the contrary, service connection is not warranted.

In summary, the preponderance of the evidence is against the claims of entitlement to service connection for chronic obstructive pulmonary disease and a heart disorder.  As such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a heart disorder, to include as a result of asbestos exposure, is denied.

Entitlement to service connection for chronic obstructive pulmonary disease, to include as a result of asbestos exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


